Exhibit 10.1
 
Dyax Corp.
300 Technology Square 
Cambridge, MA 02139
[logo2.jpg]
 



 
CONFIDENTIAL DOCUMENT
 
September 18, 2007
 
Dr. William Pullman
193 Hutchins Rd
Carlisle MA 01741
 
Dear Bill,
 
On behalf of Dyax Corp., this letter will confirm our offer of employment to you
for the position of Executive Vice President and Chief Development Officer. The
terms of our offer are as follows:
 
Supervision:
 
You will be reporting directly to the Company's Chairman, President and Chief
Executive Officer, Henry Blair.
 
Responsibilities:
 
As Executive Vice President and Chief Development Officer, you will be
responsible for (i) supervising and managing the strategic operation of the
Clinical, Medical Affairs, Regulatory, Quality and Program Management
departments (ii) such other duties as the Company's President shall designate.
All such duties will be performed and discharged, faithfully, diligently and to
the best of your ability and in compliance with all applicable laws and
regulations. In performing these duties, you agree to devote substantially all
of your working time and efforts to the business and affairs of Dyax and its
affiliates.
 
Salary and Bonus:
 
As an exempt employee you will receive an annual salary of $325,000 to be paid
in accordance with Dyax's standard payroll practice. Currently, our payroll is
paid on a bi-weekly basis.
 
In addition to your base salary, you will be eligible for an annual bonus
targeted at thirty-seven and half percent (37.5%) of your base salary. Bonus
eligibility and amounts will be subject to (i) the attainment of specific
departmental objectives (1/2 weight) and corporate objectives (1/2 weight). For
exceptional performance beyond specified goals, target bonuses can be adjusted
up to 120% in any category (departmental and/or corporate). Please note however,
that you must be an employee at the time of the scheduled bonus payment to
receive the bonus. For the calendar year ending December 31, 2007 your
determination of eligibility and amounts for this bonus will be based on your
annual salary of your $325,000 and will not be prorated. The actual plan for
each year is subject to the approval of the Compensation Committee of the Board
of Directors.



--------------------------------------------------------------------------------


 
Additionally, Dyax will provide you a sign on bonus of $50,000.00 to be payable
in your first paycheck in accordance with Dyax's normal payroll procedures.
Please note that if you are terminated for cause or voluntarily resign your
position within the first year from your start date, you will need to repay the
sign on bonus.
 
Stock Options:


Effective as of the first day of your employment, Dyax will grant you an
Incentive Stock Option to purchase 100,000 shares of Dyax common stock at a
purchase price equal to the closing price of Dyax's common stock on the first
day of your employment. The option will be subject to the provisions of Dyax's
1995 Equity Incentive Plan (the "Plan") and the Stock Option Award Agreement to
be entered into by you and Dyax following the grant, which in relevant part will
require that such option (i) vests in equal monthly installments over four
years; (ii) expires 10 years from the grant date; and (iii) may be exercised (as
to the vested portion) for ninety (90) days following the termination of your
employment.
 
Benefits:
 
You will eligible to participate in Dyax's employee benefits in the same manner
provided generally to Dyax's exempt employees, including health and dental
insurance, 401(k) savings plan, disability insurance and life insurance. A
package describing these benefits is enclosed.
 
Vacation:
 
Over the first year of your employment, you will accrue 20 days of vacation.
Thereafter, you will continue to accrue according to the Dyax vacation policy,
up to a maximum of thirty (30) days of vacation per year. All vacation is to be
taken in accordance with Dyax's vacation policy. In addition, should you become
ill, you will be allowed up to five (5) paid sick days, provided that any unused
sick days will not to be carried over from year to year and will not to be
cashed out upon termination.
 
Termination:
 
All employees at Dyax are employed at will. "Employment at will" refers to the
traditional relationship between employer and employee, allowing either party to
unilaterally terminate the employment relationship. While we ask that all senior
executives provide at least ninety (90) days prior notice, you will be free to
resign at any time. Similarly, Dyax reserves the right to terminating your
employment at any time, with or without cause and with or without prior notice.
 
However, in the event you are terminated by the Company without "cause," Dyax
agrees to continue paying you your monthly base salary for six (6) months as
severance. All accrued vacation time will be paid upon termination. Medical and
dental benefits will continue during the period when you are receiving severance
and all accrued vacation time will be paid upon termination. Other than these
benefits and your rights under COBRA, all other benefits and vesting of your
stock options will terminate as of your date of termination.
 
2

--------------------------------------------------------------------------------


 
If your employment is terminated for "cause" by the Company or is terminated by
you for any reason, your compensation, benefits, and stock option vesting will
cease as of the termination date. For purposes of this offer, "cause" will mean:
 

 
(i)
the willful and continued failure by you to perform your duties with the Company
(other than any such failure resulting from your incapacity due to physical or
mental illness), as determined by the Company's CEO; or
 
(ii)
any act of material misconduct (including insubordination) or the commission of
any act of dishonesty or moral turpitude in connection with your employment, as
determined by the Company's CEO; or
 
(iii)
the conviction of a felony or a crime involving moral turpitude.

 
Change of Control Agreement:
 
Additionally, the company has agreed to provide you with additional benefits in
the event your employment within the company is terminated after a "change in
control" on the same terms as has previously been offered to other senior
executives of the company. A copy of the letter containing such terms (the
`Change of Control Agreement") is enclosed for your review.
 
Confidentiality Agreement:
 
You will be required to sign Dyax's Standard Employee Confidentiality Agreement
on or before your first day of work. A copy is enclosed for your review. The
Confidentiality Agreement obligates you not to disclose confidential information
you may learn during your employment with Dyax, to assign to Dyax rights in
inventions or other intellectual property developed in the course of your
employment and not to solicit employees or business away from, or engage in
competition against, Dyax for a period of one year following any termination of
your employment.
 
Additional Documents and Company Policies:
 
You will also be required to sign a Certificate of Acknowledgment under which
you acknowledge that you have read and agree to comply with Dyax' s Corporate
Communications, Disclosure and Insider Trading/Reporting Policy, Dyax' s Code of
Ethics and the Audit Committee Procedures for Handling Complaints. A copy of
each of these documents is also enclosed. Any failure by you to abide by the
Company's internal policies shall be considered material misconduct.
 
3

--------------------------------------------------------------------------------


 
If this offer letter correctly sets forth our agreement on the subject matter
hereof, kindly sign and return to Dyax the enclosed copy of this letter, along
with the Change of Control Agreement and Confidentiality Agreement referenced
above. Such documents will then constitute the complete agreement with respect
to your employment by Dyax, and will supercede all prior oral or written
agreements relating to such matters, including, without limitation, the
Consulting Agreement.

 
Sincerely,
 
/s/ Henry E. Blair
Henry E. Blair
Chairman, President and Chief Executive Officer
 
 
I acknowledge receipt and agree with the foregoing terms and conditions.
 
/s/ William Pullman
William Pullman MD


 4

--------------------------------------------------------------------------------